In re State of Louisiana;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. H, No. 445-655; to the Court of Appeal, Fourth Circuit, No. 2004-K-0811.
Granted. The lower court’s judgments suppressing the physical evidence found incident to the defendant’s arrest are vacated. See State v. Hill 1997-2551 (La.11/6/98), 725 So.2d 1282.
CALOGERO, C.J.,
would grant and docket for oral argument to .determine if this case is distinguishable from State v. Hill, 97-2551 (La.11/6/98), 725 So.2d 1282, especially in light of the deference that should be given to this trial judge and the court of appeal panel.
JOHNSON, J., would deny the writ.
KNOLL, J., would deny the writ.